DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5 are pending and have been examined in this application. 
This communication is the first action on the merits.

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See Paragraph [00034] of the specification.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are found in Paragraph [0002]: for example: “specificallythe”, “thevehicle”, “andpuddles”, “roadsin”, “theflash”, “floodor”. 
It should be noted that Paragraph [0002] is just an example of a paragraph replete with errors, and that many other paragraphs within the specification suffer from similar mistakes.

The abstract of the disclosure is also objected to due to a plurality of terms which are not clear, concise and exact. The abstract should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some terms used in the abstract include: “An on-vehicle flash flood safety system is disclosed to install a water level sensor…”, “System also collects location using…”, and “on-vehicle flash flood alarm System…” 

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-5 are objected to because of the following informalities:
The preambles of the claims state “An onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles…” should be amended to state –An onboard vehicle safety system for a vehicle for avoiding flash-floods and puddles—, or similar language.
Claim 1, line 4 stated “…meanspositioned…”, but should be amended to state –means positioned—
Claim 1, line 5 stated “…asan…”, but should be amended to state –as an—
Claim 1, line 5 stated “…and/ or…”, but should be amended to state –and/or—
Claim 2, line 2 stated “…having…”, but should be amended to state –has—
Claim 2, lines 3-4 stated “…between sensor housing and extendable-retractable shaft…”, but should be amended to state – between the sensor housing and the extendable-retractable shaft —
Claim 3, line 3 stated “…Sonar device, a Water flow sensor, and a Water level sensor.”, but should be amended to state –sonar device, a water flow sensor, and a water level sensor.—
Claim 4, line 3 stated “…control, display and alarm unit…”, but should be amended to state –control, display, and alarm unit—
Claim 4, line 3 stated “…extends shaft to…”, but should be amended to state –extends said shaft to—
Claim 5, line 2 stated “…control, display and alarm unit…”, but should be amended to state –control, display, and alarm unit—
Claim 5, line 3 stated “…from GPS…”, but should be amended to state –from a GPS—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “an attachment means positioned at a first end underneath portion of the vehicle” causes confusion, as it is unclear if the “first end” limitation is referring to a first end of the extendable-retractable shaft, or a “first end underneath portion” of the vehicle. The claim requires correction to ensure clarity by distinguishing the first end of the shaft from the underneath portion of the vehicle.
Regarding Claim 1, the statement “the attachment means is configured as an extension and/or retraction thereof from said shaft” further renders the claim indefinite, as it is unclear what is being claimed. It appears as though the statement was not finished when the application was submitted. The examiner will examine the claim as best understood. Appropriate correction is required.
Regarding Claim 1, line 10 introduces the abbreviation “CDAU” without introducing the full limitation “control, display, and alarm unit”. The claim is rendered indefinite, as confusion can be caused due to the lack of introduction of the full limitation “control, display, and alarm unit” before the use of the abbreviation “CDAU”.
Claim 1 recites the limitation "the water level" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear what specific water level is being discussed.
Claim 2 recites the limitation "the joint" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as no joint between the sensor housing and the extendable-retractable shaft has been previously introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10452072) in view of Stafford (US 10967792).
Regarding Claim 1, Myers et al. discloses an onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, the system comprising: a sensor housing (see 60) positioned (see fig. 4) at an outer end of an underside of the vehicle, wherein the sensor housing comprises a plurality of sensors (Columns 7-8, lines 66-67 and 1-18 and Col. 9, lines 14-20) adapted to detect flow (via flow meter) and a height (via SONAR) of water on the road; a CDAU (see fig. 5) adapted to receive measurements from the plurality of sensors, wherein the CDAU comprises at least a processor (510), a display (540) and an alarm unit (540; Col. 11, lines 15-27); wherein when the vehicle is moving on the road, the CDAU receives (see fig. 5) the measurements from the plurality of sensors and generates an alarm (Col. 11, lines 15-27) when the water level is above a predetermined danger level.
However, Myers et al. does not disclose an extendable-retractable shaft, the shaft comprising: an attachment means positioned at a first end underneath a portion of the vehicle, wherein the attachment means is configured as an extension and/or retraction thereof from said shaft; the sensor housing positioned at a second end of the shaft.
Stafford teaches an onboard vehicle safety system for monitoring an environment surrounding a vehicle, wherein the system comprises an extendable-retractable shaft (figs. 1 and 10; see 112 of 120), the shaft comprising an attachment means (Col. 7; lines 17-18; hinged coupling) positioned (Col. 7; lines 22-24) at a first end adjacent (near the underneath portion of the vehicle by the license plate) an underneath portion of the vehicle, the attachment means configured (fig. 10; see the arrows representing the extension/retraction movement of the shaft) as an extension/retraction means for said shaft, and a sensor housing (120; imaging unit) positioned (see fig. 10) at second end of the shaft. As such, Stafford teaches that an extendable-retractable shaft attached to an end of the vehicle comprising a sensor mounted at a far end thereof can be used in order to gain a better viewpoint of the environment surrounding the vehicle.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the onboard vehicle safety system of Myers et al. in view of the teachings of Stafford, such that the onboard vehicle safety system comprised an extendable-retractable shaft comprising an attachment means allowing extension/retraction of the shaft positioned at a first end of the shaft underneath the vehicle, and the sensor housing positioned at a second end of the shaft, as by doing so, the extendable-retractable shaft would extend the sensors within the sensor housing further out beyond the length of the vehicle such that the CDAU would receive information regarding the water body without requiring the vehicle to first enter into the water body, creating a better viewpoint of the surrounding environment for the onboard vehicle safety system of the vehicle.

Regarding Claim 3, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, wherein the plurality of sensors (Myers et al.; Cols 7-8, lines 66-67 and 1-18 and Col. 9, lines 14-20) can be at least any one of a sonar device, a water flow sensor, and a water level sensor.

Regarding Claim 4, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, wherein said water level sensor (Myers et al.; Cols 7-8, lines 66-67 and 1-18) sends (see fig. 5; 560 to 510) water level data to said control, display and alarm unit (see fig. 5) which automatically extends (Stafford; Col. 7, lines 25-27; the shaft extends automatically, as modified) the shaft to measure (Myers et al.; Columns 7-8, lines 66-67 and 1-18 and Col. 9, lines 14-20) flash flood water speed and depth without human intervention (Col 12, lines 50-56).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10452072) in view of Stafford (US 10967792).as applied to claims 1 and 3-4 above, and further in view of Altman et al. (US 2021017043).
Regarding Claim 2, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising said extendable-retractable shaft (Stafford; figs. 1 and 10; see 112, as modified).
However, Myers et al., as modified, does not disclose that said extendable-retractable shaft has means to give pan and tilt motion at a joint between the sensor housing and the extendable-retractable shaft.
Altman et al. teaches an onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising a means (Paragraph [0079]; motorized turret) to give pan and tilt motion to sensors (50) within a sensor housing (see figs. 1A-1B; 50).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the joint between the sensor housing and the extendable-retractable shaft of Myers et al., as modified, in view of the teachings of Altman et al., to include a means to give pan and tilt motion, as by doing so, the angle of the sensor housing can be adjusted, thereby extending the range of the onboard vehicle safety system (Altman et al.; Par [0079]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10452072) in view of Stafford (US 10967792).as applied to claims 1 and 3-4 above, and further in view of Perez Barrera et al. (US 20190392697).
Regarding Claim 5, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising a communication device (530) capable of wirelessly transmitting and receiving data to remotely access a data server (Col. 10, lines 56-63) ; wherein said control, display, and alarm unit (Myers et al.; see fig. 5) collects location data from a GPS (Col. 4, lines 13-16) and also the water depth and speed data (Cols 7-8, lines 66-67 and 1-18 and Col. 9, lines 14-20). 
However, Myers et al., as modified, does not explicitly disclose sending location, water depth, and speed data to a computer server, to be stored and distributed to other vehicle safety systems. 
Perez Barrera et al. teaches an onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising a CDAU (145; Par [0025]) that collects data from sensors (115) regarding vehicle location, water depth, and water speed, and sends the data to a computer server (110) to be stored and distributed (Par [0015]) to other vehicle safety systems.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the CDAU of Myers et al., as modified, in view of the teachings of Perez Barrera et al., such that the CDAU would send location, water depth, and water speed data to the computer server to be stored and distributed to other vehicle safety systems, as by doing so, the computer server would be programmed to transmit road water data, such as the estimated depth of the water, the location of the water, etc., in response to a query from another vehicle safety system (Perez Barrera et al.; Par [0015]), creating a more comprehensive database of the environment surrounding the vehicles comprising the vehicle safety systems, which in turn would provide a method for finding a best route to take to navigate through an environment experiencing flooding from flood water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616